            Case 1:17-cv-00430-DCN Document 36 Filed 12/14/18 Page 1 of 3



Charles F. Peterson (Idaho Bar # 3346)
chuck@petersonlawyers.com
PETERSON LAW OFFICES
913 W. River Street # 420
Boise, ID 83702
Tel: (208) 342-4633 / (208) 336-2059 (fax)

R. Daniel Fleck (pro hac vice)
fleck@spencelawyers.com
G. Bryan Ulmer, III (pro hac vice)
ulmer@spencelawyers.com
Michael F. Lutz (Idaho Bar # 9218)
lutz@spencelawyers.com
THE SPENCE LAW FIRM, LLC
15 S. Jackson Street, P.O. Box 548
Jackson, WY 83001
Tel: (307) 733-7290 / (307) 733-5248 (fax)

Attorneys for the Plaintiffs

                               UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF IDAHO


   DONNA J. YANTIS, et al.
                                                              Case No.: 1:17-cv-430-DCN
            Plaintiffs,

            vs.                                         UNOPPOSED MOTION FOR RETURN
                                                                  OF BOND
   ADAMS COUNTY, IDAHO, et al.,

   Defendants.


       1.         The Plaintiffs’ attorneys previously deposited $5,000 into the Court’s registry to

satisfy the bond requirement of Idaho Code § 6-610. See Doc. 7, Order Approving Bond and

Permitting Deposit of Moneys in the Court Registry; Doc. 9, Notice of Compliance.

       2.         The parties have subsequently settled the case and thus it has been dismissed.

Doc. 35, Order for Dismissal with Prejudice as to All Defendants.



                               UNOPPOSED MOTION FOR RETURN OF BOND
                                           PAGE 1 OF 3
            Case 1:17-cv-00430-DCN Document 36 Filed 12/14/18 Page 2 of 3



       3.       The purpose of the statutory bond requirement “is to ensure diligent prosecution

of a civil action brought against a law enforcement officer, and in the event judgment is entered

against the plaintiff or petitioner, for the payment to the defendant or respondent of all costs and

expenses that may be awarded against the plaintiff or petitioner, including an award of

reasonable attorney’s fees as determined by the court.” I.C. § 6-610(2).

       4.       The Order for Dismissal specified that the parties are to bear their own costs and

attorneys’ fees. Id. Because Plaintiffs diligently prosecuted the action to a successful conclusion

and no expenses are owed to Defendants, the bond has outlived its purpose and should be

released.

       5.       Plaintiffs’ counsel have conferred with counsel for both Defendants, who have

advised that they do not oppose this Motion.

       6.       An order is required to withdraw finds that have been deposited into the Court’s

registry. 28 U.S.C. § 2042 provides: “No money deposited under section 2041 of this title shall

be withdrawn except by order of court.” D. Idaho Loc. Civ. R. 67.2(a) provides: “Funds may

only be withdrawn upon an order of this Court.”

       7.       Pursuant to Dist. Idaho Loc. Civ. R. 67.2, the Plaintiffs’ attorneys respectfully

request an Order authorizing the withdrawal and return of the amount of the bond, plus any

accrued interest.


       DATED this 14th day of December, 2018.


                                  By: /s/ Michael F. Lutz
                                     Michael F. Lutz

                                      Attorney for the Plaintiffs



                           UNOPPOSED MOTION FOR RETURN OF BOND
                                       PAGE 2 OF 3
         Case 1:17-cv-00430-DCN Document 36 Filed 12/14/18 Page 3 of 3



                              CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on the 14th day of December, 2018, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

Peter C Erbland and Katharine B. Brereton
Attorneys for Defendants Cody Roland and Brian Wood
(e: perbland@LCLattorneys.com, kbrereton@lclattorneys.com)

Bentley G Stromberg
Attorney for Defendants Adams County, Idaho; Adams County Sheriff’s Office; and Sheriff
Ryan Zollman
(e: bstromberg@clbrmc.com)


                                By: /s/ Michael F. Lutz
                                   Michael F. Lutz

                                   Attorney for the Plaintiffs




                         UNOPPOSED MOTION FOR RETURN OF BOND
                                     PAGE 3 OF 3
